Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, the last two lines are unclear. How do applicants control what the microwaves do? Wouldn’t any microwave absorber gain energy, and don’t the laws of thermodynamics require that the energy so gained be transferred to surrounding materials?
B) In claim 1, ‘high localized’ is unclear. Is ‘highly localized’ meant? In any event, the subjective nature of the phrase renders it unclear. See also A above.
C) Claim 2 is unclear. Does ‘spiked’ refer to a cube or are spikes by themselves encompassed?
D) Claim 3 is unclear. What dielectric constants are sufficient to make a material ‘dielectric’?

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kyan 4328130 taken with Khan et al. 8807214.
Kyan teaches, especially in col. 3, hydrodesulfurization using catalysts with protrusions but does not teach microwaves. Column 4 teaches the new features of claim 3. 
Khan teaches this reaction can be microwave assisted. Using them in the Khan process is obvious to gain efficient heating; columns 7 and 9 suggests the features added to claim 1.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. 4086264.
Brooks teaches, especially in col. 1 and 4, catalyst metals (compare to those of the present specification, so the dielectric properties are possessed) that can be spikes (fig. 2). While Brooks is silent .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebner et al. 5168090.
Ebner teaches, especially in the drawings, a wide variety of catalyst shapes that have protrusions and a host of patents that use them. While not explicitly teaching microwaves, the examiner takes Official Notice that some or all the reactions discussed may be performed with microwaves. Using them in the respective processes is obvious to gain efficient heating. Column 10 teaches various catalyst compositions, compare to the present specification. Thus the dielectric properties are possessed. Note that the product-by-process language of the claim 3 does not require a deposition step.
 
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive.
 No difference is seen how microwaves work; compare Kyan fig. 1 to present fig. 3. Applicant uses the standard 2.45 GHz microwaves and does indicate that the catalysts are novel or were made by them. It is not seen why a description of how microwaves work would impart patentability to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736